Citation Nr: 1735804	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1946 to December 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In August 2014, the Board remanded the claims for additional development.  

In October 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A response was provided in March 2017.  An addendum opinion was rendered in May 2017.  VA provided a copy of both opinions to the Veteran and provided him an opportunity to submit additional argument and evidence.  See 38 C.F.R. § 20.903 (2016).  The Veteran submitted additional arguments in August 2017 and asked that the Board immediately proceed with the adjudication of the appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is the result of noise exposure during active military service.

2.  The evidence is in relative equipoise as to whether the Veteran's tinnitus is the result of noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

As an initial matter, the Veteran's separation medical examination report from his service is unavailable.  Given the absence of such record, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran contends that his current bilateral hearing loss and tinnitus are the result of exposure to noise while firing "the 5-inch gun mounts and 20-40 millimeter guns " and working in close proximity to aircrafts while serving aboard the U.S.S. Randolph CV-15.  See April 2016 Statement from the Veteran; January 2012 Disability Benefits Questionnaire (DBQ) report.  He maintains that his hearing loss and tinnitus symptoms began in service and have continued since then.  See August 2017 Appellant's Brief; May 2011 Application for Compensation. 

The available service personnel records document that while on active duty, the Veteran served aboard the U.S.S. Randolph CV-15 performing "sea duty," see December 1947 personnel record. 

The available service treatment records, to include a February 1946 enlistment examination report, do not reflect audiometric testing results indicative of bilateral hearing loss symptoms during service to an extent recognized as a disability for VA purposes.   Post-service, however, the January 2012 DBQ report reflects bilateral hearing disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The report also reflects that the Veteran has experienced recurrent tinnitus symptoms since service.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure.

In this regard, while the Board previously requested several medical opinions addressing the nexus elements, the opinions obtained thereby have been inadequate, and were not entirely responsive to questions posed by the Board.  Indeed, such opinions, namely opinions from January 2012, December 2015, March 2017, and May 2017, do not adequately address the Veteran's competent assertion that his hearing loss and recurrent tinnitus symptoms began in service and have continued since then, or his argument that "symptoms of noise-induced hearing loss are subtle in the early stages," see June 2014 Statement from the Representative, and that "[y]oung adults with a slight noise-induced high-frequency hearing loss . . . at the time [of] discharge . . . from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing . . . at discharge," see August 2017 Appellant's Brief, with cited medical references therein.  Indeed, these medical opinions failed to adequately discuss the potential effects of "the changing nature of assignments in the military [and] the unpredictable aspects of military training and combat," see December 2015 addendum opinion, in light of the Veteran's competent reports as to the continuity of hearing loss and tinnitus symptomatology since service.  

Therefore, the record contains the Veteran's competent and credible assertions that his exposure to aircrafts and various weaponry while serving aboard the naval vessel had a detrimental effect on his hearing; and that his hearing loss symptoms have continued since service.  With regard to tinnitus, the Board finds no significant evidence contradicting his account of in-service acoustic trauma and associated tinnitus since service.  And, given that no examiner has been able provide an adequate medical opinion addressing the nexus elements of the Veteran's bilateral hearing loss and tinnitus [in pertinent part due to the fact that the Veteran's separation medical examination report is missing], and the likely futility of any additional development, the Board resolves all doubt in the Veteran's favor and finds that bilateral hearing loss and tinnitus were incurred during active duty service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for bilateral hearing loss and tinnitus are warranted.


ORDER
 
Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


